Citation Nr: 1648379	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-03 680 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right foot disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for left foot disability, to include as secondary to service connected disability.

3.  Entitlement to a rating in excess of 20 percent for left knee instability.

4.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

5.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

6.  Entitlement to a compensable rating for residuals of a left knee cap laceration.

7.  Entitlement to higher initial ratings for hiatal hernia, Barrett's esophagus, duodenitis and gastritis, rated as 10 percent disabling prior to January 18, 2008, 30 percent disabling from January 18, 2008 to October 7, 2008, and 60 percent disabling since October 8, 2008.

8.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of L5-S1, prior to August 29, 2008.

9.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of L5-S1, from August 29, 2008.

10.  Entitlement to an initial rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD) and asthma, prior to January 30, 2008, and from January 3, 2011 to May 14, 2014.  

11.  Entitlement to an effective date earlier than January 18, 2008 for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

12.  Entitlement to an effective date earlier than January 18, 2008 for the award of Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2005, August 2005, June 2009, and May 2012 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2005 rating decision granted service connection and awarded a 20 percent rating for a lumbar spine disability (degenerative disc disease of L5-S1) and a 10 percent rating for a right knee disability, effective September 14, 1999.  

A July 2005 Board decision granted service connection for gastritis/duodenitis.  An August 2005 AOJ rating decision assigned an initial noncompensable rating effective September 14, 1999.  An October 2006 rating decision granted an increased 10 percent rating for hiatal hernia, Barrett's esophagus, and gastritis effective from September 14, 1999, and an August 2008 rating decision granted an increased 30 percent rating effective January 18, 2008.

In May 2010, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent prior to January 18, 2008, and in excess of 30 percent since January 18, 2008, for hiatal hernia, Barrett's esophagus, and gastritis, entitlement to an initial rating in excess of 20 percent for a lumbar spine disability, and entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.  The Board also referred the issue of entitlement to an effective date earlier than August 27, 1999, for the award of service connection for left knee arthritis and instability to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In the meantime, in a June 2009 rating decision, the RO continued a 10 percent rating for left knee arthritis, a 20 percent rating for left knee instability, and a noncompensable rating for left knee cap laceration.  The RO also awarded a TDIU and DEA from August 29, 2008, and denied service connection for right foot and left foot disabilities.  The Veteran also appealed this decision with respect to the denials of service connection, denials of increased ratings, and assignment of effective dates for the TDIU and DEA.

In September 2014, the Board remanded the matters of entitlement to service connection for right and left foot disability, as well as the claims for increased rating for hiatal hernia, Barrett's esophagus, and gastritis, degenerative disc disease of L5-S1, right knee arthritis left knee instability and arthritis, and entitlement to earlier effective dates for the award of a TDIU and DEA.  These matters have since returned to the Board for the purpose of appellate disposition.

The Board also remanded the matters of entitlement to special monthly compensation as a result of housebound status as well as the claim for increased initial rating for COPD and asthma for issuance of a Statement of the Case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In December 2014, the AOJ issued a Statement of the Case regarding the issue of entitlement to an increased rating for COPD and asthma.  At that time, the RO assigned a 100 percent rating for COPD and asthma from May 14, 2014.  The Veteran likewise perfected an appeal as to this issue and it is accordingly now before the Board.  As higher ratings for the disability prior to May 14, 2014, are available, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In addition, the AOJ assigned an increased 60 percent rating for hiatal hernia, Barrett's esophagus, and gastritis from October 8, 2008.  Again, the appeal as to this matter continues.  Furthermore, in a May 2015 rating decision, the AOJ awarded an earlier effective date for the award of a TDIU and DEA from January 18, 2008.  These matters have been recharacterized as noted on the title page

In August 2014, the AOJ issued a rating decision granting service connection for sciatic neuritis of the right and left lower extremities, denying service connection for erectile dysfunction, diarrhea and urinary frequency, and denying special monthly compensation based upon loss of use of a creative organ.  In a December 2014 rating decision, the AOJ issued a decision granting special monthly compensation based on housebound status from January 30, 3008 to January 3, 2011, and from May 14, 2014.  The AOJ also issued a rating decision in May 2015 denying entitlement to earlier effective dates for the grant of service connection for left knee arthritis and left knee instability.   The Veteran has submitted notices of disagreement with respect to the matters addressed in these rating decisions, and the record reflects that while Statements of the Case have not yet been issued the AOJ is undertaking development on these claims.  Accordingly, they are not before the Board at this juncture, but will be subject of a future Board decision, if otherwise in order.  

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right and left foot disabilities, entitlement to increased ratings for left knee, right knee, and lumbar spine disabilities, and entitlement to earlier effective dates for the award of a TDIU and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee cap laceration is not shown to be deep or cause limited motion, or measure an area or areas exceeding six square inches (39 square centimeters), is not unstable or painful, or productive of a separately ratable loss of function.

2.  For the entire appeal period, the Veteran's hiatal hernia, Barrett's esophagus, duodenitis and gastritis has been productive of symptoms of pain, vomiting, regurgitation, reflux, and other symptoms productive of severe impairment of health.

3.  For the periods prior to January 30, 2008 and from January 3, 2011 to May 14, 2014, the Veteran's COPD with asthma was not productive of forced expiratory volume (FEV-1) of 55 percent predicted or less, forced expiratory volume/forced vital capacity (FVC) of 55 percent predicted or less or diffusion capacity of the lung for carbon monoxide (DLCO) of 55 percent predicted or less.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the service-connected left knee cap laceration have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7801-7805 (2008-2016).

2.  For the entire appeal period, the criteria for a 60 percent rating for hiatal hernia, Barrett's esophagus, duodenitis and gastritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2016).

5.  For the periods prior to January 30, 2008 and from January 3, 2011 to May 14, 2014, the criteria for a rating in excess of 30 percent for COPD and asthma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6604 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for increased initial ratings, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the initial rating claims is unnecessary.

With respect to the claim for increased rating for left knee cap laceration, in an October 2008 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for increased rating.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the October 2008 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained all of the identified and available post-service VA and private treatment records, as well as Social Security Administration (SSA) records.

The Veteran was also afforded various examinations as to the disabilities on appeal, including updated examinations in January 2015, pursuant to the Board's remand instructions.  The January 2015 examinations were based on review of the Veteran's symptoms and complaints and discussed his disabilities in relation to the pertinent rating criteria.  Moreover, the January 2015 examinations are compliant with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims herein decided are thus ready to be considered on the merits.

II.  Increased Rating

The Veteran is seeking an increased rating for his left knee cap laceration and increased initial rating for hiatal hernia, Barrett's esophagus, duodenitis and gastritis and his COPD and asthma.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case with several of the Veteran's disabilities, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Given that staged ratings have already been assigned for the Veteran's gastrointestinal and respiratory disabilities, the Board will consider the propriety of the ratings assigned at each stage.

A.  Left Knee Cap Laceration

By way of history, the Veteran was granted service connection for left knee cap laceration in an August 1975 rating decision.  A noncompensable rating was assigned effective July 9, 1975.

In this case, the Veteran's claim for increased rating for left knee cap laceration is based upon his claim for TDIU, which was received on October 8, 2008.

The Board notes that the regulations relating to rating skin disabilities were revised, effective on October 23, 2008.

Under the former diagnostic criteria, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion are assigned a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent rating for area or areas exceeding 12 square inches (77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating was also assignable for scars (other than those on the head, face, or neck) that are superficial and do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2). 

A 10 percent rating was assignable for scars that are superficial, unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804. 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).

The revised Diagnostic Code 7801 provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear covering an area of at least 6 square inches (39 square centimeters) but less than 12 square inches.  

The revised Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 under Diagnostic Code 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The medical evidence of record pertaining to this claim consists primarily of VA examinations.  

On VA QTC examination in March 2009, the Veteran described symptoms related to the scar including occasional itching and redness.  He reported that he did not experience any functional impairment for this condition.  Objectively, there was a level scar present at the left knee measuring about 3 centimeters by 1 centimeter.  The scar had hypopigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, keloid formation, hyperpigmentation, abnormal texture, or limitation of motion.  The examiner diagnosed status post left kneecap surgery with scar.  Objective factors were based on examination findings of pain and limited range of motion.

In February 2015, the VA examiner noted a scar of the left knee measuring 5.5 by .25 centimeters in length.  The examiner indicated that the scar was not painful or unstable, did not have a total area equal or greater than 39 square centimeters, or was located on the head, face or neck.  

Based on the foregoing, the Board concludes that a compensable rating for left knee cap laceration is not warranted under either the current or former diagnostic criteria.  In this case, the scar is not deep and does not affect an area of 144 square inches (929 sq. cm) or larger.  Accordingly, compensable rating under diagnostic codes 7801 and 7802 are not warranted.  The scar has also not been found to be unstable or painful on examination, and therefore compensable rating under diagnostic codes 7803 and 7804 are not warranted.

The Board acknowledges the finding of pain noted on examination in 2009; however, given that the examiner indicated that there was no tenderness of the scar on examination, it appears this notation is in regard to Veteran's knee disability and not to the laceration scar itself.  He has already been awarded service-connected for left knee disability, and his rating for this disability contemplates symptoms of knee pain.

The Board acknowledges the Veteran's report of occasional itching and redness.  The current criteria of Diagnostic Code 7805 allow for consideration of factors other than those indicated in the identified rating criteria.  However, the Veteran's clinic records do not document any scar abnormalities, including itching and redness characteristics.  Overall, the frequency, duration and severity of the Veteran's symptoms of occasional itching and redness is not shown to be productive of any compensable functional impairment.  Additionally, to the extent that the Veteran has pain, limited motion and instability of the knee itself, he has already been awarded separate ratings.  No other impairment related to the laceration scarring has been identified.  

Accordingly, a compensable rating for left knee cap laceration must be denied.  In so holding, the Board finds the Veteran's report of occasional redness and itching symptoms, as well as his denial of pain and scar instability, to be credible.  However, the lay and medical evidence is against the assignment of a compensable rating for the left knee cap laceration.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

B.  Hiatal Hernia, Barrett's Esophagus, Duodenitis and Gastritis

The Veteran's gastrointestinal disability involving hiatal hernia, Barrett's esophagus, gastritis and duodenitis has been rated as 10 percent disabling since September 14, 1999 to January 17, 2008, 30 percent from January 18, 2008 to October 7, 2008, and 60 percent disabling since October 8, 2008 under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7346, hiatal hernia is assigned a 30 percent rating when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating contemplates pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A minimum 10 percent rating is warranted where the evidence demonstrates the presence of two or more of the symptoms identified in the criteria for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, DC 7346.

The Board notes that certain provisions of the rating schedule for digestive system disorders were revised, effective July 2, 2001.  See 66 Fed. Reg. 29,488 (May 31, 2001).  Pertinent to the claim on appeal, VA provided guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

In pertinent part, VA treatment records as early as 1999 reflect diagnosis and history of gastroesphageal reflux disease (GERD).  An October 1999 VA examination noted a weight of 225 pounds.  The Veteran was described as well-nourished and well-developed.  A VA treatment record in December 1999 reflected a weight of 225.6 pounds.

A sigmoidoscopy in January 2000 was interpreted as normal.  A VA treatment record in October 2000 reflected a weight of 233.7 pounds and, in January 2001, the Veteran weighed 221.9 pounds.  In July 2000, he reported vertigo symptoms which lasted approximately 5 minutes in duration and was accompanied by symptoms of nausea, diaphoresis, paresthesia and left arm weakness.  He weighed 232 pounds, and reported a 15 pound weight gain over the past 2 months.  He weighed 226 pounds in December 2000.  In April 2001, the Veteran reported 2 episodes of hematochezia in the last month.  

An August 2001 VA general treatment report noted that the Veteran endorsed a history of gastric/duodenal ulcers, GERD, hiatal hernia, heartburn, nausea, vomiting with migraine headaches, and bloody stools for the past 4 to 5 months.  He denied any hepatitis, cholelithiasis, constipation, colon polyps, diverticulitis, incontinence, diarrhea, cirrhosis, hematemesis, hemorrhoids, indigestion, abdominal pain, or tarry stools.  

In August 2001, the Veteran was seen by VA gastroenterology, at which time he reported symptoms of GERD.  He took Lansoprazole with some relief.  He had no unintentional weight loss, but endorsed occasional regurgitation and nocturnal symptoms.  He denied dysphagia or odynophagia.  He had rare left upper quadrant abdominal pain and occasional rectal bleeding, though this was possibly due to hemorrhoids.  The examiner diagnosed GERD and was prescribed Lansoprazole and Zantac.

A September 2001 EGD revealed Barrett's esophagus and a small hiatal hernia.  The duodenum appeared normal.

In December 2001, the Veteran reported that his symptoms had improved but were still present.  He had occasional dysphagia and no weight loss.  He weighed 220 pounds.

A September 2002 private outpatient visit reflected the Veteran's complaint of nausea and vomiting with stomach upset.

A February 2003 EGD revealed probable Barrett's esophagus, medium hiatal hernia, moderate mucosal atrophy and duodenitis of the duodenal bulb.  

A November 2004 VA examination report reflected that the Veteran complained of GERD symptoms for the past 9 years.  His symptoms were primarily at night, but to a much lesser degree postprandially.  He had frank regurgitation without vomiting 2-3 times weekly.  He had moderate to severe crampy right upper quadrant pain perhaps once monthly.  The pain lasted up to 3 hours and had no exacerbating or alleviating factors.  Antireflux medications included Lansoprazole and over-the-counter Maalox and Pepcid as needed.  He denied dysphagia, odynophagia, weight loss, hematochezia, melena, and hematemesis.  He weighed 228.5 pounds.  He had a history of Barrett's esophagus, gastritis, and duodenitis.  He had no objective evidence of esophageal dysmotility and clear objective evidence of GERD.

On VA examination in September 2005, the Veteran reported that, after being placed on Prednisone and Methotrexate in 1996, he started having severe stomach pain, nausea, vomiting, and diarrhea.  He noted blood in his stool that he initially thought was from hemorrhoids, but after treatment with hemorrhoidal medication, he still continued to have bright red blood from his rectum.  He also recalled throwing up blood.  In 2002/2003, he was referred to gastroenterologist to evaluate his stomach problems and he had an EGD to evaluate his known Barrett's esophagus.  Despite changing his diet and manipulating the angle of his bed, he continued to have stomach problems.  He reported symptoms of nausea and vomiting at a minimum of 2 times a day, but it was usually 3 to 4 times a day.  He continued to have bright red blood from the rectum and approximately 3 to 4 bowel movements a day.  

The Veteran weighed 238 pounds.  Bowel sounds were present.  There was no hepatosplenomegaly.  The examiner diagnosed gastritis and duodenitis.  He noted that the Veteran's symptoms and pathological diagnosis of gastritis were most likely related to chemical gastritis from aspirin and other nonsteroidal anti-inflammatory drugs taken for his rheumatoid arthritis and service-connected left knee and low back disabilities.  

On VA examination in April 2008, the Veteran endorsed acid reflux for several years.  He had episodes 4 to 5 times a week with regurgitation of food through the nose and mouth.  He used baking soda to gargle and flush out the mouth.  It usually happened at night.  He had his bed elevated and took a maximum amount of medication for acid reflux.  He complained of having difficulty swallowing and had to sit up for several hours after each episode of regurgitation.  He had arm and shoulder pain, usually on the left side.  He coughed after episodes of regurgitation.  

The Veteran reported that the condition affected his general body health by not being able to do anything during an occurrence, inability to sleep, body aches and fatigue and tiring after sitting up for 4 to 5 hours with symptoms.  Over the past 1.5 months he had lost 17 pounds, though he noted that the weight loss was intentional and he hoped to lose about 60 pounds.  From the hiatal hernia condition, he had dysphagia, heartburn, arm pain, hematemesis, reflux and regurgitation of stomach contents, nausea, vomiting, and shoulder pain 4 to 5 times per week.  He had no epigastric pain, scapular pain, or passing of black-tarry stools.  Specifically, the symptoms were treated with medication.  The symptoms occurred intermittently, as often as 4 to 5 times per week, with each occurrence lasting 4 to 5 hours. 

With respect to his gastritis, the Veteran reported that the condition did not affect body weight.  He had stomach pain located below the breastbone.  The pain occurred frequently and came by itself.  The stomach pain was a dead, achy sensation and tenderness to tough.  Acid reflux medications helped only partially.  There was nausea and vomiting as often as 5 times per week - usually brought on by reflux episodes.  He had not passed any black tarry schools.  He had vomited blood 5 times in total, most recently May 2008.  The Veteran reported no symptoms of hypoglycemic reaction, abdominal distention, diarrhea, or constipation.  

Examination of the abdomen revealed tenderness to palpation.  There were no findings of liver enlargement, distension of the superficial veins, striae on the abdominal wall, an ostomy, ascites, splenomegaly, or aortic aneurysm.  The examiner noted diagnoses of hiatal hernia, gastritis and Barrett's esophagus, with subjective daily recurrent heartburn and acid reflux symptoms requiring dietary restrictions, Prilosec and Ranitidine for treatment.  There was no anemia and no findings of malnutrition.

A June 2008 report from Atlanta Gastroenterology reflected that the Veteran had a longstanding history of GERD symptoms with regurgitation four to five times a week, even on Omeprazole twice daily along with Ranitidine at bedtime.  He complained of some difficulty swallowing solids with delay in passage.  He had nocturnal symptoms since 1996, with cough and vomiting at times.  It was noted that the Veteran planned to undergo fundoplication.  

On VA QTC examination in March 2009, the Veteran relayed various symptoms with respect to his hiatal hernia, Barrett's esophagus, and gastritis.  With respect to the hiatal hernia, he indicated that he vomited daily and had lost 65 pounds over the past 12 months.  He reported dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux and regurgitation, nausea, and vomiting.  He indicated that he had lost weight with the help of Nutri-System.  As for his Barrett's esophagus, the Veteran reported that his stomach fluids regurgitated and usually vomit flowed through his nose.  Finally, with respect to the Veteran's gastritis, he endorsed abdominal pain located over the upper part of the abdomen.  He pain occurred frequency, occasionally precipitated by food but sometimes not.  He had nausea and vomiting as often as 1 time per week, usually brought on by eating.  He had never vomited blood.  He had no hematemesis and passive of black-tarry stools.  He did report loss of sleep.  The symptoms occurred usually after a meal, daily, and as often as twice a day lasting 3 to 4 hours at a time.  He reported that he was unable to function during a flare-up.  He was never hospitalized and had not had any surgery for this condition.  

Examination of the abdomen revealed tenderness to palpation, without rebounding or guarding.  There were no findings of liver enlargement, distension of the superficial veins, striae on the abdominal wall, an ostomy, ascites, splenomegaly, and aortic aneurysm.  The examiner diagnosed hiatal hernia, Barrett's esophagus, and gastritis.  Objective factors on examination included abdominal pain.  These conditions did not cause significant anemia, and there were no findings of malnutrition.  

A September 2010 VA examination report indicated that the Veteran endorsed reflux approximately 3 to 5 times per week with symptoms lasting for several hours.  He stated that the reflux episodes were worse at night.  He reported noting severe heartburn with nausea, vomiting, and bilateral arm and shoulder pain and epigastric pain.  He reported noting emesis with foot contents with reflux episodes.  He noted streak of blood with the emesis approximately 1 to 2 times per week.  He rated the epigastric pain at 7 or 8 on a scale to 10.  He denied any blood in his stools or melena.  He had intermittent episodes of diarrhea approximately twice a week where he had 7 to 10 bowel movements.  He reported rare episodes of constipation.  The Veteran also indicated that he had lost 60 pounds intentionally through Nutri-System, but he had regained about 30 pounds.  He stated that his symptoms were triggered by citric foods, or fried or spicy foods.  He denied any incapacitating episodes.  He elevated the head of his bed while sleeping, which helped partially with the reflux symptoms.  He stated that he ate 6 small meals per day and avoided eating past 4 p.m. due to the reflux symptoms.  

The Veteran also endorsed intermittent episodes of dysphagia to solids approximately 1 to two times a week.  He stated that he had to chew his food into small pieces and occasionally had to split his medication.  He reported a history of esophageal dilations previously and a history of recurrent aspiration pneumonia due to reflux.  

The Veteran indicated that he had to rest when he had episodes of abdominal pain with nausea and vomiting, and stated that these episodes kept him from participating in activities.  The gastrointestinal symptoms did not have any impact on his ability to perform activities of daily living.  He had and EGD in March 2009, which showed Barrett's esophagus with probable hiatal hernia.  He was last seen in gastroenterology in February 2010 for severe GERD and had denied dysphagia or blood in his stool.  

Objectively, the abdomen was soft and nondistended.  Epigastric pain was noted to palpation without guarding or rebound, and no hepatosplenomegaly.  The examiner diagnosed hiatal hernia with Barrett's esophagus and gastritis.  The examiner noted that the Veteran continued to have reflux episodes approximately 3 to 5 times per week.  He reported noting severe heartburn with nausea, vomiting, epigastric pain, and bilateral upper arm and shoulder pain.  He had intentional weight loss with dieting.  He was on medication without significant relief of symptoms.  He denied any incapacitating episodes.  He had a normal hematocrit without evidence of significant anemia.  His gastrointestinal disability was not manifested by stricture of the esophagus that was severe, permitting liquids only with marked impairment of general health.  He reported noting intermittent episodes of dysphagia to solids.  He did not have chronic gastritis manifested by severe hemorrhages or large ulcerated or eroded areas.  He was unemployed and had been disabled since 1996 due to multiple medical problems.  His gastrointestinal symptoms did not have any impact on his ability to perform activities of daily living.  

On VA examination in May 2011, the Veteran endorsed daily episodes of reflux with symptoms lasting for several hours.  He stated that the reflux episodes were worse at night.  He reported noting severe heartburn with nausea, vomiting, and bilateral arm and shoulder pain and epigastric pain.  He noted emesis with food contents with the reflux episodes, and streaks of blood with emesis a few times per week.  He rated the epigastric pain and level of 8 on a scale to 10.  He had episodes of bright red blood in the stool intermittently over the last 3 to 4 weeks.  He denied any melena.  He had intermittent diarrhea and rare episodes of constipation.  The examiner otherwise noted the same medical history as the September 2010 VA examination.

Objectively, the abdomen was soft and non-distended with epigastric and right upper quadrant tenderness noted to palpation, without guarding or rebound, and no hepatosplenomegaly.  May 2011 barium swallow and EGD findings included moderate sliding-type hiatal hernia, spontaneous gastroesophageal reflux to level of the mid-thoracic esophagus, and fluoroscopic findings in keeping with cricopharyngeal achalasia.  The examiner noted diagnoses of hiatal hernia with Barrett's esophagus and gastritis.  He noted reflux symptoms daily.  He noted severe heartburn with nausea, vomiting, epigastric pain, and bilateral arm and shoulder pain.  He noted intermittent episodes of vomiting.  The examiner indicated that the Veteran's service-connected gastrointestinal disability is manifested by symptoms of pain, vomiting, and intermittent hematemesis, which is productive of severe impairment of health.  He had intentional weight loss, and this was not related to his gastrointestinal disability.  He did not have melena and his labs did not show evidence of anemia as he had a normal hematocrit level.  

The Veteran's gastrointestinal disability was not manifested by stricture of the esophagus that was severe, permitting liquids only, with marked impairment of health.  He reported intermittent episodes of dysphagia to solid foods and had to chew his food into small pieces regularly for the food to pass.  He had a history of esophageal dilations previously.  His current upper G.I. series showed reflux with hiatal hernia and cricopharyngeal achalasia.  The examiner noted that the Veteran did not have any evidence of chronic gastritis on upper GI series manifested by severe hemorrhages or large ulcerated or eroded areas.  He was able to perform his activities of daily living independently 

In a written statement, the Veteran reported constant pain, vomiting, and symptoms causing severe impairment of health including loss of sleep and constant weakness.  

On VA gastroenterology treatment in April 2013, the Veteran endorsed abdominal pain and diarrhea, with extensive negative work-up in the past.  He got abdominal cramping specifically after meals and subsequent watery, non-bloody diarrhea.  He had no blood in his stool and his weight was stable.  Triggers included fatty and spicy foods.  He also had a history of Barrett's esophagus and GERD with occasional GERD symptoms, but these appeared to be well-controlled.  He had no dysphagia or odophagia.  He was assessed with irritable bowel syndrome and GERD/Barrett's esophagus.  

On VA examination in January 2015, the Veteran endorsed reflux.  The examiner noted that an endoscopy in 2011 revealed no lesions to the small bowel, and January 2015 upper gastrointestinal radiographic studies revealed GERD and hiatal hernia.  The examiner diagnosed GERD, hiatal hernia, and Barrett's esophagus, and indicated that the disabilities did not impact the Veteran's ability to work.  

Continued VA treatment records document treatment for the Veteran's gastrointestinal disability.

Based on the foregoing, the Board finds that a uniform 60 percent rating is warranted for the service-connected gastrointestinal disability for the entire appeal period.  In so finding, the Board notes that the May 2011 VA examiner described the Veteran's service-connected gastrointestinal disability as being manifested by symptoms of pain, vomiting and intermittent hematemesis which was productive of severe impairment of health.  The private and VA treatment records as well as VA examination reports reflect symptoms of persistently recurrent epigastric distress, abdominal pain, reflux, regurgitation, nausea, vomiting since the inception of the appeal.  Notably, the Veteran has Barrett's esophagus - a peptic ulcer of the lower esophagus - indicative of the severity and frequency of his GERD symptoms.  See generally DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1625 (28th ed. 1994).  The Veteran's symptoms have varied, with symptoms such as substernal or arm/shoulder pain, and hematemesis not noted for the entirety of the appeal period.  However, it is difficult to ascertain the exact onset of more severe symptoms, and the Veteran was not afforded a VA examination in regard to this matter until 2004.  For the foregoing reasons the Board believes that the criteria for a 60 percent rating have been more nearly approximately for the periods prior to October 8, 2008.

With respect to the 60 percent initial rating assigned for the entire appeal period, the Board notes that a 60 percent rating is the maximum rating assignable under Diagnostic Code 7346.  The Veteran manifests duodenitis, irritable bowel syndrome and Barrett's esophagus (see generally Diagnostic Codes 7307, 7308 and 7319) but the rating code instructs to rate the predominant disability among these diseases.  38 C.F.R. § 4.114.  The Veteran has reported some swallowing difficulties several times a week, and a history of esophageal dilations.  However, the Veteran describes his dysphagia symptoms as intermittent and not chronic.  Overall, the lay and medical evidence does not reflect esophageal stricture to a moderate degree or greater to warrant a separate rating under Diagnostic Code 7203.
 
Accordingly, a 60 percent rating for the entire appeal period is warranted.  In so holding, the Board finds that the Veteran's reported symptomatology is credible and consistent with the medical evidence of record.  In fact, his self-report of symptomatology and functional impairment has been relied upon in assigning a uniform rating for the appeal period.  In reaching this determination, the Board has considered all applicable diagnostic codes but none provide for a higher rating still.  There is no further doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

C.  COPD and Asthma

In a May 2012 rating decision, the RO granted service connection for COPD and assigned a 30 percent rating effective March 22, 2007.  The RO also awarded a total 100 percent rating for the period from January 30, 2008 to January 2, 2011.  A 30 percent rating was assigned from January 3, 2011.  The Veteran appealed this decision.  During the course of the Veteran's appeal, the RO assigned a 100 percent rating for the disability from May 14, 2014.  Accordingly, the Board will discuss whether the Veteran is entitled to a higher initial rating prior to January 30, 2008, and whether he is entitled to a rating in excess of 30 percent from January 3, 2011 to May 13, 2014.

The Veteran's lung disability is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6602-6604.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 6604, a 10 percent disability rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  

A 30 percent disability rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

The Board notes that the Secretary devises the rating schedule according the average impairment of earning capacity for a particular disease or injury, and that neither the Board nor the appellate courts have jurisdiction to review the schedule adopted by the Secretary.  See 38 U.S.C.A. § 7252.  The Board only applies the criteria to the particular facts of a case. 

VA evaluates PFT results based upon post-bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so deciding, VA noted that The American Lung Association/American Thoracic Society Component Committee on Disability Criteria had recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflected the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id. at 46723. 

Notably, VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006, to clarify the use of PFTs in evaluating respiratory conditions.  See 71 Fed. Reg. 52457-01 (Sept. 6, 2006).  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  PFTs are required to evaluate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case. 

When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre- bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned. 

In issuing the final rule for section (d) above, VA noted that the regulations did not require that a maximum exercise capacity test be conducted in any case.  Notably, VA stated that the test was not routinely conducted and not even available in some medical facilities.  Rather, the standard of measure could provide an alternative to an increased rating if already available of record.  71 Fed. Reg. at 52458.

The pertinent evidence of record includes an August 2006 VA chest x-ray, which revealed moderate diffuse interstitial prominence of the lung markings, grossly unchanged when compared to multiple prior examinations, possibly representing chronic interstitial lung disease.

A March 2007 computed tomography (CT) scan of the chest revealed interstitial thickening with prominence of the interlobular septa anomaly subpleural and upper lobe distribution with patchy areas of subpleural opacity.  These findings were indicated to be nonspecific but consistent with interstitial lung disease.  

On VA treatment in March 2007, the Veteran reported that he got very short of breath after walking approximately 160 feet.  The examiner noted that shortness of breath and the abnormal chest CT scan results were most consistent with interstitial lung disease.  

The Veteran underwent spirometry testing in March 2007, which revealed pre-bronchodilator findings of reduced FVC (66 percent), reduced FEV-1 (53 percent), and reduced FEV-1/FVC (62).  DLCO was 90.  This study was noted to be compatible with a combined restrictive and obstructive respiratory defect.  

An April 2007 VA emergency department note reflected that the Veteran presented with a 2 to 3 month history of progressive dyspnea on exertion associated with wheezing and dry cough with scant sputum production.  He denied any fever, chills, night sweats, weight loss, significant sputum production, and hoarseness.  At that time, the Veteran was assessed with progressive dyspnea on exertion with interstitial changes on CT scan, restriction on PFTs, and crackles on examination.  He was to be assessed in the pulmonary department.

On pulmonary assessment in April 2007, the Veteran was diagnosed with interstitial changes.  

A May 2007 PFT study revealed FVC of 64 percent pre-bronchodilator, FEV-1 of 50 percent pre-bronchodilator, and FEV-1/FVC of 61 percent.  DLCO was 71 percent.

In June 2007, the Veteran reported cough productive of green sputum for 1 month.  Examination of the lungs revealed coarse breath sounds and crackles throughout.  He was assessed with interstitial lung disease.

The Veteran underwent spirometry testing in June 2007, which revealed pre-bronchodilator findings of reduced FVC (64 percent), reduced FEV-1 (50 percent), and reduced FEV-1/FVC (61).  The diffusing capacity was within normal limits.  The findings were noted to be most consisted with moderate airflow limitation and a superimposed extrinsic restrictive process.  

A July 2007 telephone note reflected that the Veteran reported that his cough was significantly improving on bronchodilator therapy.  He felt that Combivent during the day and Mometasone at night were helping.  He still had dyspnea with exertion.  His PTFs showed mild to moderate restrictive impairment.  

In October 2007, it was noted that the Veteran's pulmonary symptoms continued to improve on bronchodilator.

A January 2008 VA treatment report noted that the Veteran was to be placed on oxygen.  An April 2008 VA pulmonary clinic note indicated that the Veteran was started on oxygen since his last visit.  

A November 2009 VA pulmonary clinic note indicated that the Veteran had been doing well at home.  He was still using Albuterol 2 to 3 times per day, but his dyspnea was significant improved.  There were no exacerbations in the last 6 months.

A February 2010 VA pulmonary home oxygen program note indicated that the Veteran continued to use oxygen at home.

On VA examination in September 2010, the Veteran reported that he was diagnosed with pulmonary fibrosis, COPD, and asthma approximately 2 years prior.  He noted occasional episodes of subjective fevers and night sweats a couple times per week.  He had a history of sleep apnea with daytime hypersomnolence and used a CPAP machine.  The Veteran endorsed intermittent episodes of nonproductive cough approximately twice a week.  He reported noting occasional episodes of hemoptysis when he had pneumonia.  He reported having a history of 3 to 4 episodes of aspiration pneumonia.  He reported dyspnea with activities, including when walking approximately 100 feet with his oxygen.  In addition, he noted dyspnea with dressing and bathing periodically, and his wife helped him periodically.  He was unable to do yard work or household chores secondary to the dyspnea.  He reported noting intermittent episodes of wheezing daily, which was worse at night.  He was currently on 2 liters of continuous home oxygen.  He also took Guaifenesin for cough with partial relief of symptoms.  He reported being on 5 milligrams of Prednisone daily for rheumatoid arthritis and lung disease.  He used Formoteral and Mometasone inhalers daily with relief of symptoms without side effects.  He was also taking Levaquin for pneumonia. 

Objectively, coarse sounds were noted at the lung bases bilaterally with no wheezing or accessory muscle use.  A left thoracotomy scar was indicated.  Chest x-ray showed lower lobe infiltrate and fibrotic changes.  

Pulmonary function tests from December 2008 revealed FEV-1 of 55 percent predicted, FVC of 72 percent of predicted, FEV-1/FVC of 59.  The examiner indicated that current PFTs were not ordered because the Veteran was on treatment for pneumonia.  The examiner diagnosed interstitial lung disease and reactive air disease.

A January 2011 VA pulmonary note indicated that the Veteran had been doing well from a pulmonary standing point and was no longer on oxygen.  A May 2011 VA treatment report indicated that the Veteran was off oxygen and reportedly doing fair.  

On VA examination in May 2011, the Veteran continued to endorse intermittent episodes of cough approximately 2 to 3 times per week.  He stated that the cough was occasionally productive of sputum.  He had occasionally episodes of hemoptysis when he had pneumonia.  He reported noting dyspnea with activities.  He was previously on oxygen, when was discontinued a few months prior.  He reported noting intermittent episodes of wheezing daily, which was worse at night. He used cough syrup twice a week with partial improvement in symptoms without side effects.  He reported 5 episodes of aspiration pneumonia.  The Veteran also noted the same activity limitations as on the 2010 VA examination.

On physical examination, diffuse end expiratory wheezes were noted with good air entry, no rales or rhonchi.  Pulmonary function tests revealed FVC of 64 percent pre-bronchodilator and of 66 percent post-bronchodilator.  FEV-1 was 52 percent pre-bronchodilator and of 58 percent post-bronchodilator.  FEV-1/FVC was 59 percent pre-bronchodilator and 64 percent post-bronchodilator.  DLCO was 64 percent predicted.  Spirometry showed moderate severe airflow limitation with significant improvement with bronchodilators.  Lung volumes indicated moderate hyperinflation with airtrapping.  Diffusing capacity was mildly reduced.  The examiner diagnosed interstitial lung disease and reactive airway disease, with diagnoses of COPD and asthma.  

A June 2012 VA pulmonary clinic note indicated that the Veteran had a history of interstitial lung disease and severe airflow limitation.  The Veteran was seen at an outside hospital in December 2011 for symptoms of shortness of breath and rib pain.  He was told that he had pneumonia, was given antibiotics to take and was discharged home.  He reported that, since the emergency room visit, he had been more short of breath with walking long distances.  He was to continued use of Mometasone and Albuterol as needed.  The examiner noted moderate airflow limitation.  The Veteran still continued to note shortness of breath with activity and wheezing and coughing.  He was not taking Mometasone as directed and was not longer taking Formoterol.  

In July 2012, it was noted that the Veteran had been on oxygen but was not using it recently.  

An August 2014 VA treatment report note indicated that the Veteran underwent PFT with results of FEV-1/FVC of 51 percent, FEV-1 of 36 percent.  Chest x-ray showed no new infiltration with exertion.  The Veteran was noted to be on oxygen.  Severe airflow limitation on PFTs was indicated.

Continued VA outpatient treatment records document use of at-home oxygen.

In this case, the Veteran has been assigned 100 percent ratings under Diagnostic Code 6604 for those periods during which he has been using at-home oxygen therapy.

With respect to the periods prior to January 30, 2008, and from January 2, 2011 to May 14, 2014, the aforementioned evidence reflects that the Veteran's disability had been manifested by cough, dyspnea and shortness of breath, and difficulties with breathing.  The Veteran had undergone numerous PFT studies during these time frames; however, only one study was performed post-bronchodilator - as is required under 38 C.F.R. § 4.97 - from the 2011 VA examination.  That examiner noted that PFT studies showed FEV-1 of greater than 55 percent predicted, FEV-1/FVC of greater than 55 percent predicted, or DLCO of greater than 55 percent predicted.  While the Board acknowledges that VA treatment records document worse PFT findings, there are no studies including post-bronchodilator findings.  

For all the foregoing reasons, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected history of COPD and bronchitis for either period is not warranted.  In reaching this determination, the Board has considered all applicable diagnostic codes.  Notably, a 100 percent rating is warranted when a claimant "requires" outpatient oxygen therapy.  The Veteran had required oxygen therapy for intermittent times during the appeal period, which had been rated as 100 percent disabling.  For the time period between January 3, 2011 and May 14, 2014, the Veteran had not been using home oxygen therapy and had reportedly functioned well.  As such, the record reflects that the severity of his disability did not "require" home oxygen therapy for this time period.  Additionally, the record does not reflect any lay or medical evidence of maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization).  The Veteran had instances of respiratory illness and pneumonia, but no episodes of acute respiratory failure during the time periods in question.  The Veteran's report of respiratory symptoms and functional limitations are credible and consistent with the medical evidence of record, but the objective PFT testing is given greater probative weight as to the accurate measurement of his breathing capacity and functional limitations.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

D.  All Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Court held that VA must consider the collective impact or combined effect of all service-connected disabilities.  As addressed below, the Board must remand the bilateral knee and low back disability claims for additional development.  As such, the Board will defer extraschedular consideration pending completion of the additional development requested. 


ORDER

Entitlement to a compensable rating for residuals of a left knee cap laceration is denied.

Entitlement to a 60 percent, but no higher, for hiatal hernia, Barrett's esophagus, duodenitis and gastritis, prior to January 18, 2008, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for COPD and asthma, prior to January 30, 2008, and from January 3, 2011 to May 14, 2014, is denied.


REMAND

The Board's review of the record reveals that additional development on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining matters on appeal.

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Veteran has been afforded various examinations pertaining to his service-connected left knee, right knee, and lumbar spine disabilities, including most recently in January 2015, pursuant to the Board's September 2014 remand instructions.  Review of these examination reports reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are insufficient, and the Veteran must be provided new VA examinations with respect to both knees and the lumbar spine, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

With respect to the claims for service connection for right and left foot disabilities on appeal, the Board notes that the Veteran contends that he is entitled to service connection for these disabilities on a secondary basis.  

The Veteran's treatment records reflect that he underwent right foot bunionectomy in 2000.  In 2001, he underwent a procedure for removal of painful internal fixator of the left foot, as well as exostosis of the first metatarsal of the left foot in September 2006.  Current treatment records reflect post-surgical degenerative changes of the feet.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

On VA examination in January 2015, the examiner indicated that the claimed foot conditions were less likely due to service or proximately due to or the result of a service-connected condition.  In providing the opinion on secondary service connection, the examiner determined that the Veteran's bilateral ankle degenerative joint disease was not incurred in or a result of his bilateral service-connected knee condition, but was possibly a natural progression of aging, obesity, and increased body mass index.

The Board finds this opinion on secondary service connection inadequate, as it fails to address all of the Veteran's service-connected disabilities.  Moreover, the examiner discussed the Veteran's bilateral ankle degenerative joint disease, but not the documented foot disabilities.  The examiner also did not provide any opinion on aggravation.  

The Board further observes that the Veteran is now service-connected for sciatica of both lower extremities and May 2014 VA treatment report indicated that the Veteran's right foot pain could be neuropathic in origin.

Therefore, these matters must be remanded for examination and opinion to determine the nature and etiology of the claimed bilateral foot disabilities.

Finally, the  Board defers consideration of the claims for earlier effective dates for TDIU and DEA for completion of the development discussed above, which includes obtaining additional examination and adjudicating the service connection and rating claims, as such actions could potentially affect the merits of the remaining claims on appeal and are inextricably intertwined with the matters being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  In addition, as noted in the Introduction, the AOJ is undertaking additional development on a number of claims, including claims for increased rating and earlier effective dates, which may also impact these matters on appeal.  Accordingly, these matters must also be remanded for this pending development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding, pertinent treatment records.

2.  Then, afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected left knee, right knee, and lumbar spine disabilities. 

All pertinent evidence of record should be made available to and reviewed by the examiner. 

Knees- The AOJ should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to determine the extent of any instability or recurrent subluxation of the right left knee and to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

Lumbar Spine- The AOJ should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to determine the extent of any instability or recurrent subluxation of the lumbar spine and to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify all neurologic manifestations of the Veteran's thoracolumbar spine disability.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  Then, the AOJ should arrange for the Veteran to undergo foot examination by a qualified examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all right and left foot disorder(s).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a right and/or left foot disability first manifest in service or is otherwise medically related to service, or was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disease, to specifically include his bilateral knee disabilities and lumbar spine disability with related sciatica of both lower extremities.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached

4.  The AOJ also should undertake any other development it determines to be warranted.

5.  Then, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


